The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Declaration under 37 CFR 1.132 filed 10/13/22 is sufficient to overcome the rejection of all claims based upon Fukatani not disclosing the claimed plasticizer concentration and not disproving how the claimed concentration results in unexpected and surprising flexural rigidity properties.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukatani USPA_20080280116_A1 in view of Chen USPA_20080268270_A1.
1.	Regarding Claims 1-7 and 10-14, Fukatani discloses a laminated glass with an interlayer film comprising at least one layer (corresponds to claimed surface first layer of instant Claims 1 and 2) having a plasticizer with polyvinyl acetal resin (paragraph 0036).  Furthermore, Fukatani discloses that said interlayer can be a bi-layer or tri-layer having the afore-described composition (paragraph 0036), as is being claimed in instant Claims 3-5. Also, Fukatani discloses that the half-band width can be 250 cm-1 or less (paragraph 0039) which meets limitation in “(a)”.  Fukatani further discloses that said layer can be used as surface layers (corresponds to claimed first and third layer) of an interlayer film as well as having an intermediate layer (corresponds to claimed second layer) there-between (Fig. 3); wherein the intermediate layer (corresponds to claimed second layer) can have a higher amount of plasticizer than its adjacent surface layers (corresponding to claimed first and third layers) and in this case having a content of 62 parts of plasticizer (paragraph 0138; Fig. 3, Example 4) as is being claimed in instant Claims 5 and 6.  Additionally, Fukatani discloses that its interlayer can have a thickness of 300 microns (paragraph 0095), and that the said intermediate layer (corresponds to claimed second layer) can have a thickness of 10% of that (paragraph 0069) which would fall into Applicants’ range in Claim 7.  Moreover, Fukatani discloses that said interlayer can lie between two glass sheets where said glass sheets can be smaller than 1.8 mm (paragraphs 0101-0102) as is being claimed by Applicants in Claims 10-14.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Finally, although all of the claimed limitations are not found in a single, exemplified embodiment, the overall teachings and suggestions of Fukatani, as a whole, seemingly suggests that one of ordinary skill in the art would know how to achieve the instantly claimed embodiment by way of routine optimization through manipulative experimentation as is well-known in this field of endeavor.
2.	However, Fukatani does not disclose the claimed concentration of plasticizer.
3.	Chen discloses forming high impact polymer interlayers (Title) comprising PVB with plasticizer (abstract) that results in superior impact resistance and high stiffness characteristics (paragraph 0010). Chen further discloses using 22, 25, and 27 parts of plasticizer with respect to 100 parts of PVB resin (Table 1) for its examples to achieve said superior characteristics. 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plasticizer content, of Fukatani, by using the disclosed range, of Chen. One of ordinary skill in the art would have been motivated in doing so in order to achieve high impact resistance and superior high stiffness characteristics.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukatani USPA_20080280116_A1 in view of Chen USPA_20080268270_A1, as applied to Claim 1, and in view of Kitano USPA_20130337247_A1.
5.	Regarding Claims 15 and 16, Fukatani does not disclose the claimed use of tungsten oxide particles nor the use of the claimed cyanine compounds.
6.	Kitano discloses an intermediate film for laminated glasses (Title) wherein using a phthalocyanine compound, a naphthalocyanine compound, and/or anthracocyanine compound in combination with the use of tungsten oxide particles enables sufficient blocking of the infrared rays (heat rays).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first-layer composition, of Fukatani, by including tungsten oxide particles with one of the aforementioned cyanine compounds, of Kitano. One of ordinary skill in the art would have been motivated in doing so to obtain blocking of infrared rays.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukatani USPA_20080280116_A1 in view of Chen USPA_20080268270_A1, as applied to Claim 1, and in view of Lu USPA_20130236711_A1.
8.	Regarding Claim 16, Fukatani does not disclose the claimed use of tungsten oxide particles.
9.	Lu discloses that additives, such as cesium tungsten oxide, can be incorporated into the interlayer to enhance its performance in a final product and impart additional properties to the interlayer (paragraph 0039).
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first-layer composition, of Fukatani, by using cesium tungsten oxide, of Lu. One of ordinary skill in the art would have been motivated to enhance such performance properties.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants state in the arguments and declaration that its flexural rigidity properties are unexpected and surprising for the amount of plasticizer used. 
The Examiner respectfully submits that the secondary reference, of Chen, clearly demonstrates that having the claimed plasticizer content results in high stiffness properties (corresponds to flexural rigidity). As such, it is not unexpected and surprising.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 22, 2022